 Case 2:20-cv-02068-PKH Document 17                  Filed 09/09/20 Page 1 of 2 PageID #: 70




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

KELLY BLACKBURN                                                                        PLAINTIFF

v.                                    No. 2:20-CV-02068

LIBERTY MUTUAL INSURANCE;
LIBERTY LIFE ASSURANCE
LIFE COMPANY OF BOSTON;
AND UNITED TECHNOLOGIES
CORPORATION,                                                                       DEFENDANTS

                                             ORDER

       The parties have filed a joint motion (Doc. 16) to dismiss the case without prejudice

pursuant to Federal Rule of Civil Procedure 41(a)(2). The filing is mistakenly characterized as a

stipulation. The motion represents that the parties have agreed to a settlement in principal but have

not yet circulated and finalized the settlement documents. This representation is consistent with

the notice of settlement (Doc. 15) filed with the Court on July 24, which promised a proposed

order of dismissal within a week, and with an email confirmation from the parties received August

10 and requesting two or three additional weeks after no proposed order was submitted. Following

direction from chambers either to file their stipulation of dismissal or motion to dismiss (as

appropriate) or to inform the Court that there was no settlement and litigation should continue, the

instant motion was filed.

       The parties ask the Court to retain jurisdiction of this matter to enforce the terms of the

settlement until the time a stipulation of dismissal with prejudice can be filed. The Court considers

dismissal on these terms proper.

       IT IS THEREFORE ORDERED that the joint motion (Doc. 16) is GRANTED, and this

case is DISMISSED WITHOUT PREJUDICE. The Court retains jurisdiction to enforce the terms



                                                 1
 Case 2:20-cv-02068-PKH Document 17            Filed 09/09/20 Page 2 of 2 PageID #: 71




of the parties’ settlement agreement.

       IT IS SO ORDERED this 9th day of September, 2020.


                                                       /s/P. K. Holmes, ΙΙΙ
                                                       P.K. HOLMES, III
                                                       U.S. DISTRICT JUDGE




                                           2
